[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________              FILED
                                                      U.S. COURT OF APPEALS
                                No. 07-15744            ELEVENTH CIRCUIT
                                                          November 25, 2008
                            Non-Argument Calendar
                                                         THOMAS K. KAHN
                          ________________________
                                                              CLERK

                       D. C. Docket No. 07-60818-CV-AJ

JUDY COPELAND,
with help of roommate Carl Shell due
to Judy Copeland's mental retardation,

                                                                     Plaintiff,

CARL SHELL,


                                              Proposed Intervenor-Appellant,

                                     versus

HOUSING AUTHORITY OF HOLLYWOOD,
TIM SCHWARTZ,


                                                         Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                              (November 25, 2008)


Before ANDERSON, CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Because we have decided that the district court properly granted summary

judgment on Judy Copeland’s claims underlying this challenge, see Copeland v.

Housing Authority of Hollywood, No. 08-10744 (11th Cir. Nov. __, 2008), Carl

Shell’s motion to intervene is DENIED.




                                         2